Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 05, 2020

The Court of Appeals hereby passes the following order:

A21A0517. SHAWN DAVERT LOCKHART, JR. v. THE STATE.

      In 2009, Shawn Lockhart, Jr., pled guilty to armed robbery, kidnapping, and
possession of a firearm during the commission of a crime, and the trial court imposed
a 25-year total sentence. In July 2017, Lockhart filed an “Application for Appeal /
Post-conviction Bond.” Three months later, he filed a motion to compel a hearing on
his July 2017 motion. The trial court denied the motion to compel on December 19,
2017. In January 2018, Lockhart filed an application for discretionary review of the
December 2017 order, which this Court denied on the merits. See Lockhart v. State,
No. A18D0292 (Feb. 8, 2018). On August 7, 2020, Lockhart filed the instant notice
of out-of-time appeal, again seeking review of the December 2017 order.1 We lack
jurisdiction for two reasons.
      First, Lockhart’s appeal is untimely. A notice of appeal must be filed within 30
days of entry of the judgment or trial court order sought to be appealed. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Lockhart’s notice of out-of-time appeal was




      1
         Lockhart directed his notice of appeal to the Supreme Court, which
transferred the matter to this Court. See Lockhart v. State, No. S21A0137 (Sept. 28,
2020).
untimely filed more than two and one-half years after entry of the order he seeks to
appeal.2
      Second, because we rejected Lockhart’s challenges to the trial court order
sought to be appealed here in Case No. A18D0292, the current appeal is barred by the
law of the case. See Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011)
(“[A]ny issue that was raised and resolved in an earlier appeal is the law of the case
and is binding on this Court . . . .”) (punctuation omitted); accord Hook v. Bergen,
286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007) (a ruling on an application for
discretionary appeal acts as res judicata in later proceedings); see also Jackson v.
State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a party “is not entitled to another bite
at the apple by way of a second appeal”). Consequently, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/05/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
       To the extent that Lockhart seeks permission to file an out-of-time appeal, any
such request must be directed to the trial court. See Rowland, 264 Ga. at 875-876 (2).